Exhibit 10.2

THIRD AMENDMENT TO RIGHTS AGREEMENT

     This THIRD AMENDMENT TO AMENDED AND RESTATED RIGHTS AGREEMENT (this
“Amendment”) is entered into as of August 22, 2007 between Countrywide Financial
Corporation (formerly known as Countrywide Credit Industries, Inc.), a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, as
rights agent (the “Rights Agent”).

RECITALS

     WHEREAS, the Company and the Rights Agent are parties to that certain
Amended and Restated Rights Agreement, dated as of November 27, 2001, as amended
by the Substitution of Rights Agent and Amendment to Amended and Restated Rights
Agreement, dated as of December 8, 2005, and the Second Amendment to Amended and
Restated Rights Agreement, dated as of June 14, 2006 (together, and including
any further amendments or supplements thereto, the “Rights Agreement”); and

     WHEREAS, Bank of America, N.A., a national banking association (“Bank of
America”) and the Company contemplate entering into a Convertible Preferred
Stock purchase agreement (the “Investment Agreement”) that provides for, among
other things, the purchase by Bank of America of 20,000 shares of a new series
of convertible preferred stock of the Company, 7.25% Series B Non-Voting
Convertible Preferred Stock, par value $0.05 per share (the “Convertible
Preferred Securities”) at an aggregate purchase price of $2,000,000,000 (the
“Purchase”); and

     WHEREAS, Section 27 of the Rights Agreement permits the Company to amend
the Rights Agreement on the terms set forth in this Amendment; and

     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company and its shareholders to modify the terms of
the Rights Agreement to exempt the Purchase, the Investment Agreement and all of
the transactions contemplated thereby from the application of the Rights
Agreement, and in connection therewith the Company is entering into this
Amendment and directing the Rights Agent to enter into this Amendment; and

     WHEREAS, all acts and things necessary to make this Amendment a valid
agreement, enforceable according to its terms have been done and performed, and
the execution and delivery of this Amendment by the Company and the Rights Agent
have been in all respects duly authorized by the Company and the Rights Agent.

     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein set forth, the parties hereby agree as follows:

     A. Amendment of Section 1. Section 1 of the Rights Agreement is
supplemented to add the following definitions in the appropriate locations:

     (ba) “Bank of America” means Bank of America, N.A., a national banking

--------------------------------------------------------------------------------



     association.



     (fa) “Convertible Preferred Securities” shall mean 7.25% Series B
Non-Voting Convertible Preferred Stock, par value $0.05 per share.

     (fb) “Investment Agreement” shall mean the Investment Agreement, dated as
of August 22, 2007, by and between the Company and Bank of America, N.A., as it
may be amended from time to time.

     (ha) “Purchase” shall mean all of the transactions contemplated by the
Investment Agreement.

     B. Amendment of the definition of “Acquiring Person”. The definition of
“Acquiring Person” in Section 1(a) of the Rights Agreement is amended by adding
the following sentence at the end thereof:



  “Notwithstanding anything in this Rights Agreement to the contrary, (A) Bank
of
America or any of its Affiliates shall not be deemed to be an Acquiring Person
solely by
virtue of (i) the approval, execution and delivery of the Investment Agreement,
(ii) the
consummation of the Purchase or (iii) the consummation of any other transaction
contemplated in the Investment Agreement, including, without limitation, the
consummation thereof and the conversion of the Convertible Preferred Securities
into
shares of Common Stock and (B) solely for purposes of determining whether Bank
of
America or any of its Affiliates is an Acquiring Person, until such time as the
standstill
obligations set forth in Section 4.06 of the Investment Agreement lapse in
accordance
with Section 4.06(c) thereof, the Convertible Preferred Securities acquired by
Bank of
America or its Affiliates in the Purchase, and any shares of Common Stock issued
upon
conversion of such Convertible Preferred Securities and held by Bank of America
or any
of its Affiliates, shall be excluded from the shares of Common Stock deemed
hereunder
to be Beneficially Owned by Bank of America or its Affiliates.”



     C. Amendment of the definition of “Stock Acquisition Date”. The definition
of “Stock Acquisition Date” in Section 1(i) of the Rights Agreement is amended
by adding the following sentence at the end thereof:



  “Notwithstanding anything in this Rights Agreement to the contrary, a Stock
Acquisition Date shall not be deemed to have occurred solely as the result of
(i) the
approval, execution and delivery of the Investment Agreement, (ii) the
consummation of
the Purchase, or (iii) the consummation of any other transaction contemplated in
the
Investment Agreement, including, without limitation, the consummation thereof
and the
conversion of the Convertible Preferred Securities into shares of Common Stock.”



     D. Amendment of Section 3. The first paragraph of Section 3(a) of the
Rights Agreement is hereby amended and supplemented by adding the following
sentence at the end thereof:



“Notwithstanding anything in this Rights Agreement to the contrary, a
Distribution Date shall not be deemed to have occurred solely as the result of
(i) the



--------------------------------------------------------------------------------



  approval, execution and delivery of the Investment Agreement, (ii) the
consummation of
the Purchase, or (iii) any other transaction contemplated in the Investment
Agreement,
including, without limitation, the consummation thereof and the conversion of
the
Convertible Preferred Securities into shares of Common Stock.”



Furthermore, Section 3 of the Rights Agreement is amended to add the following
sentence at the end thereof as Section 3(c):



  “(c) Nothing in this Rights Agreement shall be construed to give any holder of
Rights or any other Person any legal or equitable rights, remedies or claims
under this
Rights Agreement by virtue of the execution and delivery of the Investment
Agreement
or by virtue of any of the transactions provided for by the Investment
Agreement,
including, without limitation, the consummation thereof and the conversion of
the
Convertible Preferred Securities into shares of Common Stock.”



     E. New Section 35. Section 35 is hereby added to the Rights Agreement to
read in its entirety as follows:



  Section 35. The Investment Agreement. Notwithstanding anything contained
in this Agreement to the contrary, (A) neither the approval, execution, delivery
or public
announcement of the Investment Agreement nor the consummation of the
transactions
contemplated thereby (including, without limitation, the conversion of the
Convertible
Preferred Securities into shares of Common Stock) or the performance by the
Company
of its obligations thereunder shall cause (a) the Rights to become exercisable,
(b) Bank of
America or any of its Affiliates or Associates to be an Acquiring Person, (c) a
Stock
Acquisition Date to occur or (d) a Distribution Date to occur and (B) solely for
purposes
of determining whether Bank of America or any of its Affiliates is an Acquiring
Person,
until such time as the standstill obligations set forth in Section 4.06 of the
Investment
Agreement lapse in accordance with Section 4.06(c) thereof, the Convertible
Preferred
Securities acquired by Bank of America or its Affiliates in the Purchase, and
any shares
of Common Stock issued upon conversion of such Convertible Preferred Securities
and
held by Bank of America or any of its Affiliates, shall be excluded from the
shares of
Common Stock deemed hereunder to be Beneficially Owned by Bank of America or its
Affiliates.



     F. Effectiveness. This Amendment shall be deemed effective as of the date
first written above, as if executed on such date. To the extent that the terms
and provisions of the Rights Agreement do not conflict with the terms and
provisions of this Amendment, then such terms and provisions shall remain in
full force and legal effect. To the extent that there is a conflict between the
terms and provisions of the Rights Agreement and this Amendment, the terms and
provisions of this Amendment shall govern for purposes of the subject matter of
this Amendment only.

     G. Miscellaneous. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. This Amendment shall be deemed to be a contract made under
the laws of the State of Delaware and

--------------------------------------------------------------------------------

for all purposes shall be governed by and construed in accordance with the laws
of such state applicable to contracts to be made and performed entirely within
such state. This Amendment may be executed in any number of counterparts, each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. If
any provision, covenant or restriction of this Amendment is held by a court of
competent jurisdiction or other authority to be invalid, illegal or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment shall remain in full force and effect and shall
in no way be effected, impaired or invalidated. Except as otherwise expressly
provided herein, or unless the context otherwise requires, all terms used herein
have the meanings assigned to them in the Rights Agreement. The Rights Agent and
the Company hereby waive any notice requirement under the Rights Agreement
pertaining to the matters covered by this Amendment.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the day and year first above written.

Attest:    COUNTRYWIDE FINANCIAL      CORPORATION          By: /s/ Susan
Bow                              By: /s/ Angelo R.
Mozilo                                       Name: Susan Bow            
 Name: Angelo R. Mozilo            Title:   Senior Managing Director, General  
           Title:    Chairman of the Board                      Counsel,
Corporate and Securities                        and Chief Executive Officer 
                     and Corporate Secretary                         Attest:   
AMERICAN STOCK TRANSFER &      TRUST COMPANY, as Rights Agent          By: /s/
Susan Silber                             By: /s/ Herbert J.
Lemmer                                  Name: Susan Silber            
 Name: Herbert J. Lemmer            Title:    Assistant Secretary            
 Title:    Vice President


--------------------------------------------------------------------------------